The Honorable Steve Jones State Representative P.O. Box 3040 West Memphis, Arkansas 72303-3040
Dear Representative Jones:
I am writing in response to your request for an opinion on the following question:
  Can absentee ballots be counted if they arrive on the day following a general or run-off election?
RESPONSE
It is my opinion that the answer to this question is "no," except as to overseas or military ballots.
I assume, although you do not indicate, that your question has reference to absentee ballots arriving in the mail. Section 7-5-412 of the Arkansas Code (Repl. 2000) provides as follows with regard to absentee ballots:
  (c) Ballots by mail shall be counted if received no later than the time the polls close on election day. Ballots received by mail on election day and before the polls close, shall be delivered promptly by the county clerk to the election officials designated to canvass and count absentee ballots.
In a similar vein, A.C.A. § 7-5-411 (a)(1)(A) (Supp. 2001) provides:
  (a) Absentee voting may be accomplished in one (1) of the following methods and in no other manner:
  (1)(A) By ballot cast by mail which must be received in the office of the county clerk of the county of residence of the voter not later than 7:30 p.m. on election day. . . .
This last-quoted statute makes an exception, however, in the case of qualified electors residing outside the United States and in the case of uniformed services personnel serving in active status, as follows:
  (B)(i) However, except as provided in subdivision (a)(1)(B)(ii) of this section, by ballot applied for not later than thirty (30) days before the election by qualified electors outside the United States on election day which are signed, dated, postmarked, and mailed by the voters no later than the day of the election and received by the county clerk no later than 5:00 p.m. ten (10) calendar days after the date of the election.
  (ii) Absentee ballots of uniformed services personnel serving in active status shall be counted if received by the county clerk no later than 5:00 p.m. ten (10) calendar days after the date of the election and if the absentee ballot was executed no later than the date of the election.
A.C.A. § 7-5-411(a)(1)(B). (Emphasis added).
In my opinion, therefore, the answer to your question is "no," except for the extra-territorial or military ballots mentioned above.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh